Citation Nr: 1618270	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-09 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired mental disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1971, to include service in the Republic of Vietnam (RVN) from February 1970 to February 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Little Rock, Arkansas that denied service connection for PTSD.  The August 2011 rating decision referenced the examiner's opinion on the depressive disorder but did not make a specific finding related to it.  The Board nonetheless has stated the issues as shown on the title page, as the Veteran's claim for service connection for PTSD is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In August 2014, the Veteran appeared at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The undersigned held the record of the hearing open for 60 days, but no additional evidence was submitted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's written submissions and his hearing testimony reflect that he was attached to Army units and served at Army compounds in RVN.  The last three months of his tour he was based at Tan Son Nhut Air Base.  His claimed stressors include daily rocket or mortar attacks on the installation while he was based on the Army outposts.  The Veteran asserts that the constant stress of the attacks caused him to fear for his life.

The June 2011 VA examination report reflects that the examiner noted that PTSD was not found.  The examiner did not discuss what parts of the DSM criteria were not met for a PTSD diagnosis, nor did he address the Veteran's other diagnoses of record, to include depressive disorder NOS.  In July 2011, the RO returned the claims file to the examiner and asked him to address the other diagnoses of record.  In an August 2011 report, the examiner addressed only the depression diagnosis.  He noted that the Veteran's indication of depression and worry on his September 1971 Report of Medical History for the separation examination was due to his job dissatisfaction, and that there was not treatment for those symptoms during service.  The examiner also noted that the Veteran had situational stressors that pertained to the care of his mother and his chronic pain, and he did not endorse any symptoms of depression at the June 2011 examination.  As a result, the examiner opined that the Veteran's depressive disorder NOS was not specifically related to his active service.

In the absence of a discussion by the examiner of how the Veteran's reported symptoms compared to the DSM criteria, the Board cannot conduct a full review of the claim.  There also is the matter that it is unclear if the Veteran's fear of hostile enemy or terrorist activity was considered.  See 38 C.F.R. § 3.304(f)(3) (2015).  The Board also notes that a December 1971 VA examination report related to the Veteran's claim for a low back disorder (less than 3 months after discharge from service) notes in the Nervous System block (#43) that the Veteran was anxious.  (02/11/1972 VBMS entry-VA Examination).

Pertinent VA treatment records should be associated with the record.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance).


Accordingly, the case is REMANDED for the following actions:

1.  Associate VA treatment records generated since the January 2014 Statement of the Case (SOC) with the claims file.

2.  After the above is complete, arrange a mental examination of the Veteran by an appropriate examiner.  Inform the examiner that the claims file must be reviewed as part of the examination so as to be informed of the relevant facts.  

The examiner is asked to address the following:

Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a diagnosis of PTSD?

If there is no currently diagnosed PTSD, the examiner must reconcile this lack of diagnosis with a previous finding (e.g., an Axis I diagnosis of PTSD in a March 2011 VA treatment record) showing this disability, and specifically provide an opinion as to whether it is as likely as not that the Veteran had PTSD at any time since May 2011 even if that disability has since resolved.  

Regarding PTSD, the Board has found the Veteran's lay testimony alone has established the occurrence of the claimed in-service stressor - daily rocket or mortar attacks on the installation while based at Army outposts in Vietnam.  If PTSD is found, then the examiner is asked to opinion if this stressor is adequate to support a PTSD diagnosis.

For each mental health disorder, to include depressive disorder, which the examiner finds to have been present at any time since May 2011, the examiner is asked to provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that it is related to service.

Provide a comprehensive explanation for all opinions provided.

3.  Thereafter, readjudicate the appeal considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  Then, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

